               Case 2:19-cv-02965-GMS Document 1 Filed 05/09/19 Page 1 of 6



     Jeffrey E. Lohman, AZ Bar #032315
1    Law Offices of Jeffrey Lohman
     4740 Green River Rd Ste 206
2
     Corona, CA 92880
3    Telephone: (866) 329-9217

4    Attorney for Plaintiff

5
                              THE UNITED STATES DISTRICT COURT
6                               FOR THE DISTRICT OF ARIZONA
7     Carol Algots,                                   )
                                                      )
8
                         Plaintiff,                   ) PLAINTIFF’S COMPLAINT AND
9
                                                      ) DEMAND FOR JURY TRIAL
                          – vs –                      )
10                                                    )
      EGS Financial Care, Inc.,                       )
11                                                    )
                       Defendant.                     )
12
                                              COMPLAINT
13
            Plaintiff, Carol Algots (“Plaintiff”), by and through her undersigned counsel, hereby sues
14

15
     Defendant, EGS Financial Care, Inc. (“Defendant”), alleging as follows:

16                                          INTRODUCTION

17      1. Plaintiff brings this action on behalf of herself individually seeking damages and any other

18   available legal or equitable remedies resulting from the illegal actions of Defendant, in

19   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
20
     violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.
21
        2. The TCPA was legislated to prevent companies like EGS Financial Care, Inc. from
22
     invading Americans’ privacy by stopping abusive “robo-calls.” The legislative history “described
23
     these calls as ‘the scourge of modern civilization, they wake us up in the morning; they interrupt
24
     our dinner at night; they force the sick and elderly out of bed; they hound us until we want to rip
25


                                                    -1-

                                          PLAINTIFF’S COMPLAINT
               Case 2:19-cv-02965-GMS Document 1 Filed 05/09/19 Page 2 of 6



     the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably
1
     intended to give telephone subscribers another option: telling the autodialers to simply stop
2

3    calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).

4                                    JURISDICTION AND VENUE

5       3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. § 227(b)(3). See

6    Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012) holding that federal and state courts
7    have concurrent jurisdiction over private suits arising under the TCPA.
8
        4. Venue is proper in the United States District Court for the District of Arizona pursuant to
9
     28 U.S.C § 1391(b)(2) because Plaintiff resides within this District and a substantial part of the
10
     events or omissions giving rise to the herein claims occurred within this District.
11
        5. The violations described in this Complaint occurred in Arizona.
12
                                                 PARTIES
13
        6. Plaintiff is a natural person residing in Yuma County, in the city of Yuma, Arizona, and is
14

15
     otherwise sui juris.

16      7. Defendant is a Pennsylvania Corporation, doing business in the state of Arizona, with its

17   principal place of business located in Horsham, Pennsylvania. Defendant is a “person” as defined

18   by 47 U.S.C. §153 (39).

19      8. At all times relevant to this Complaint, Defendant has acted through its agents, employees,
20
     officers, members, directors, heir, successors, assigns, principals, trustees, sureties, subrogees,
21
     representatives and insurers.
22
                                       FACTUAL ALLEGATIONS
23
        9. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged
24
     debts incurred through purchases made on credit.
25


                                                     -2-

                                          PLAINTIFF’S COMPLAINT
               Case 2:19-cv-02965-GMS Document 1 Filed 05/09/19 Page 3 of 6



         10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.3d 1265
1
     (11th Cir. 2014).
2

3        11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (928)

4    XXX-3308.

5        12. Defendant placed collection calls to Plaintiff from various telephone numbers including,

6    but not limited to, (878) 999-0933; (412) 694-1897; (334) 310-6208; (304) 820-0748; (757) 819-
7    4116; (215) 253-6485; (304) 759-8967; (480) 409-2171; (878) 999-0934; (480) 666-9715; (602)
8
     652-2668; (215) 600-2025; (602) 652-2740; (304) 759-8943; (412) 694-1916; (878) 999-0925;
9
     (251) 287-3383; (602) 635-7566; (215) 600-2080; (412) 694-1911; (623) 242-5914; (480) 409-
10
     2189; (757) 447-9155; (623) 242-5967; (304) 759-8957; (844) 461-8976; (334) 454-4979; (480)
11
     530-6362; (724) 204-6792; (251) 257-2912; (412) 274-5329; (334) 454-4980; (412) 274-5339;
12
     (757) 447-9185; (602) 714-1700; (878) 999-0927; and (304) 244-6501.
13
         13. Upon information and belief, based on the number, frequency and timing of the calls, and
14

15
     on Defendant’s prior business practices, Defendant’s calls were placed with an automatic

16   telephone dialing system.

17       14. Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C. §

18   227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed

19   by Plaintiff.
20
         15. Defendant’s calls were not for emergency purposes, which would be excepted by 47
21
     U.S.C. § 227(b)(1)(A).
22
         16. Defendant’s calls were placed to a telephone number assigned to a cellular telephone
23
     service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §227(b)(1).
24

25


                                                    -3-

                                         PLAINTIFF’S COMPLAINT
               Case 2:19-cv-02965-GMS Document 1 Filed 05/09/19 Page 4 of 6



        17. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
1
     automatic telephone dialing system or an artificial or prerecorded voice on her cellular telephone
2

3    pursuant to 47 U.S.C. § 227(b)(1)(A).

4       18. On or about August 16, 2018, Plaintiff spoke with a representative of Defendant’s company

5    at phone number (878) 999-0933 and told Defendant to stop calling her cellular telephone.

6       19. During the August 16, 2018 conversation, Plaintiff gave Defendant her full social security
7    number and birthdate, in order to assist Defendant in identifying her and accessing her accounts
8
     before asking Defendant to stop calling her cellular telephone.
9
        20. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular telephone
10
     and/or to receive Defendant’s calls using an automatic telephone dialing system in her
11
     conversation with Defendant’s representative on August 16, 2018.
12
        21. Despite Plaintiff’s request to cease, Defendant continued to place calls to Plaintiff’s
13
     cellular phone after August 16, 2018.
14

15
        22. Despite Plaintiff’s request that Defendant cease placing automated collection calls to

16   Plaintiff via the use of an automatic telephone dialing system, Defendant continued to place at

17   least three hundred eighty-seven (387) telephone calls via the use of an automatic telephone dialing

18   system to Plaintiff’s cellular telephone.

19      23. Defendant placed the great number of telephone calls to Plaintiff with the sole intention
20
     of harassing Plaintiff in such a manner so as to cause Plaintiff to pay the alleged debt claimed by
21
     Defendant, even when Plaintiff admittedly had impaired ability to pay. This telephonic harassment
22
     caused Plaintiff considerable anxiety and emotional distress.
23
                              FIRST CAUSE OF ACTION
24               NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                        PROTECTION ACT – 47 U.S.C. §227(b)(3)(B)
25


                                                     -4-

                                           PLAINTIFF’S COMPLAINT
                  Case 2:19-cv-02965-GMS Document 1 Filed 05/09/19 Page 5 of 6



         24. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
1
     forth above at Paragraphs 1-23.
2

3        25. The foregoing acts and omissions of Defendant constitute numerous and multiple

4    negligent violations of the TCPA, including but not limited to each and every one of the above

5    cited provisions of 47 U.S.C. § 227 et seq.

6        26. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq., Plaintiff is
7    entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to 47
8
     U.S.C. § 227(b)(3)(B).
9
         27. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.
10
         WHEREFORE, Plaintiff, Carol Algots, respectfully requests judgment be entered against
11
     Defendant, EGS Financial Care, Inc.., as follows:
12
             a.          Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied
13
     by the number of negligent violations of the TCPA alleged herein, to wit: three hundred eighty-
14

15
     seven (387) for a total of one hundred ninety-three thousand five hundred dollars ($193,500.00);

16           b.          Awarding Plaintiff actual damages and compensatory damages according to proof

17   at time of trial;

18           c.          Granting Plaintiff such other and further relief as may be just and proper.

19                      SECOND CAUSE OF ACTION
      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
20                 PROTECTION ACT – 47 U.S.C. §227(b)(3)(C)
21
         28. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
22
     forth above at Paragraphs 1-23.
23
         29. The above listed acts and omissions of Defendant constitute numerous and multiple
24
     knowing and/or willful violations of the TCPA, including but not limited to each and every one
25


                                                         -5-

                                               PLAINTIFF’S COMPLAINT
                Case 2:19-cv-02965-GMS Document 1 Filed 05/09/19 Page 6 of 6



     of the above cited provisions of 47 U.S.C. § 227 et seq.
1
         30. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
2

3    Plaintiff is entitled an award of one thousand five hundred dollars ($1,500.00) in statutory

4    damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

5    227(b)(3)(C).

6        31. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.
7        WHEREFORE, Plaintiff, Carol Algots, respectfully requests judgment be entered against
8
     Defendant, EGS Financial Care, Inc., as follows:
9
              a.         Awarding Plaintiff statutory damages statutory damages of one thousand five
10
     hundred dollars ($1,500.00) multiplied by the number of knowing and/or willful violations of
11
     TCPA alleged herein, to wit: three hundred eighty-seven (387) for a total of five hundred eighty
12
     thousand five hundred dollars ($580,500.00);
13
              b.         Awarding Plaintiff actual damages and compensatory damages according to proof
14

15
     at time of trial;

16            c.         Granting Plaintiff such other and further relief as may be just and proper.

17                                           JURY TRIAL DEMAND

18
         32. Plaintiff demands a jury trial on all issues so triable.
19

20                                                     RESPECTFULLY SUBMITTED,
21

22
             Dated: May 9, 2019                 By:    /s/ Jeffrey E. Lohman
                                                       Attorney for Plaintiff
23

24

25


                                                         -6-

                                               PLAINTIFF’S COMPLAINT
